Citation Nr: 1719055	
Decision Date: 05/31/17    Archive Date: 06/06/17

DOCKET NO.  12-30 774A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for a right shoulder disability.

4.  Entitlement to service connection for sinusitis.

5.  Entitlement to service connection for a gastrointestinal disability, claimed as a hiatal hernia.

6.  Entitlement to service connection for a skin disability, claimed as tinea cruris.

7.  Entitlement to service connection for dysuria.




REPRESENTATION

Appellant represented by:	James Guin, Esq.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Saikh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1983 to September 1987.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) (hereinafter, Agency of Original Jurisdiction (AOJ)) in Montgomery, Alabama. 

In November 2016, the Veteran testified at a Board videoconference hearing held at the Montgomery RO.  A transcript of that hearing is of record.  During the hearing, the Veteran testified that he wished to withdraw his appeals for entitlement to service connection for a right shoulder disability, sinusitis, and dysuria.

The case has now come to the Board for further appellate review.

The issues of entitlement to service connection for a low back disability, right knee disability, and gastrointestinal disability, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.
FINDINGS OF FACT

1.  On November 7, 2016, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeals for the claims of entitlement to service connection for a right shoulder disability, sinusitis, and dysuria.

2.  Resolving reasonable doubt in favor of the Veteran, the Veteran's skin disability, claimed as tinea cruris, resulted from service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran have been met with respect to the claim of entitlement to service connection for a right shoulder disability.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for withdrawal of an appeal by the Veteran have been met with respect to the claim of entitlement to service connection for sinusitis.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

3.  The criteria for entitlement to service connection for a skin disability, claimed as tinea cruris, have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5013A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).

4.  The criteria for withdrawal of an appeal by the Veteran have been met with respect to the claim of entitlement to service connection for dysuria.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Right Shoulder, Sinusitis, and Dysuria Claims

The Board may dismiss any appeal which fails to allege a specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In the present case, during the November 2016 hearing, the Veteran indicated that he intended to file a claim for a left shoulder disability instead of a right shoulder disability.  The VLJ indicated that he did not have jurisdiction to expand the right shoulder claim to include the left shoulder.  Thus, the Veteran withdrew his claim for a right shoulder disability.  Similarly, during the hearing the Veteran also withdrew his claims for sinusitis and dysuria.  The transcript has been reduced to writing and is of record.  See Tomlin v. Brown, 5 Vet. App. 355, 357-58 (1993).  As the Veteran has withdrawn his appeal with respect to these claims, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review these claims and they are, therefore, dismissed.

Tinea Cruris

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that which is pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran contends that his skin disability, claimed as tinea cruris, resulted from service.  According to Dorland's Illustrated Medical Dictionary, tinea cruris is a superficial fungal infection of the groin or perineal area, popularly known as "jock itch."  See Dorland's Illustrated Medical Dictionary, 1322 (32nd ed. 2012).  The Veteran's March 1983 examination, prior to entering service, does not reveal any abnormalities or disabilities related to his skin or genital area.  Service treatment records reveal that the Veteran was diagnosed with tinea cruris multiple times, while in service.  In March 1984, the Veteran reported having a "jock rash" that lasted for three days.  In March 1986, the Veteran reported symptoms of dryness and itching around his genital area that had been occurring for 3 months.  The Veteran was diagnosed with tinea cruris.  Subsequently, in May 1986, the Veteran reported that he had a rash in his groin area which started one week prior.  The Veteran was again diagnosed with tinea cruris.  The service treatment records did not include any separation examination, so it is unclear whether the Veteran had any diagnosis or symptoms of tinea cruris when separating from service.

During the November 2010 VA examination, the examiner noted that the Veteran had been diagnosed with tinea cruris while in service, and that it had been recurrent since then.  The examiner also noted that the Veteran had flare-ups mostly during the summer months, and that he last used an over the counter cream, Lotrimin, about one month prior in order to treat his flare-up.  The Veteran reported that he experienced itchiness.  The examiner concluded that the Veteran's tinea cruris had resolved.  No other rationale or explanation was provided.

The Veteran submitted a medical opinion in December 2016, obtained from a registered nurse consultant.  The nurse reviewed the Veteran's VA claims folder, as well as other private and VA medical records, and determined that the Veteran's recurrent tinea cruris first manifested during military service.  The nurse also explained that while tinea cruris can be treated with anti-fungal agents, extensive or recurrent infections may require systemic anti-fungal therapy.  The nurse also explained that recurrence of tinea cruris was common, and cited to medical literature to support her explanation. 

With regards to the examination performed by the VA examiner in November 2010, the nurse noted that the VA examiner did not perform a physical examination of the Veteran's genitalia.  The VA examiner had also indicated that the Veteran's tinea cruris resolved, however it was also noted that the Veteran had last used Lotrimin cream about a month prior to the VA examination.

After considering the evidence of record under the laws and regulations as set forth above, and resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran's skin disability, claimed as tinea cruris, resulted from service.  Service treatment records clearly show that the Veteran developed tinea cruris while he was in service.  Similarly, the November 2010 VA examination shows that Veteran had recurrent flare-ups of the disability, which establishes that the Veteran has, or recently experienced tinea cruris.  Thus, the Veteran has satisfied the first two elements of service connection.  See 38 C.F.R. § 3.303(a) (2016); see also Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

The Board finds that the evidence is in relative equipoise as to whether there is a nexus between the Veteran's tinea cruris and his service, which is the final requirement for establishing service connection, however the December 2016 medical opinion which finds that the Veteran's tinea cruris is related to service is slightly more probative.  The Board considers evidence to be more probative if it includes clear conclusions and supporting data with a reasoned analysis connecting the data and conclusions.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  To that end, the Board finds that this opinion has significant probative value as it is based on a thorough review of the Veteran's medical history.  The December 2016 opinion noted the Veteran's complete history of tinea cruris in service, along with the accompanying symptoms of itchiness and rashes, and pointed out that the Veteran had recently been prescribed with medication to treat his symptoms.  The opinion also explained that recurrence of tinea cruris was common, and supported this with references to medical literature. 

In contrast, the November 2010 VA examination was inconsistent.  While the examiner noted that the Veteran continued to have flare-ups of tinea cruris, and was using Lotrimin cream to treat his symptoms just one month prior, the examiner still concluded that the Veteran's tinea cruris had resolved.  However, the examiner had also noted that the Veteran's tinea cruris was recurrent.  Thus, because of these inconsistencies, the Board finds that the December 2016 medical opinion substantially outweighs the conclusion provided by the examiner who conducted the November 2010 VA examination.  As such, there is probative evidence that the Veteran's tinea cruris resulted from service, and therefore service connection is warranted.


ORDER

The appeal for the claim of a right shoulder disability is dismissed.

The appeal for the claim of sinusitis is dismissed.

Entitlement to service connection for a skin disability, claimed as tinea cruris, is granted.

The appeal for the claim of dysuria is dismissed.

REMAND

Right Knee

In November 2010, the Veteran was provided with examinations for his right knee and gastrointestinal disabilities.  With regards to the right knee examination, the examiner noted that the Veteran's knee pain onset in service when he twisted his knee stepping out of a car.  The examiner found that the Veteran's range of motion for his knee was limited by pain and stiffness, but ultimately concluded that there was no objective evidence at that time to support a diagnosis of a knee disability.  Service treatment records indicate that in June 1986, the Veteran reported having been diagnosed in service with Osgood-Schlatter disease.  A January 2010 decision from the Social Security Administration (SSA) noted that the Veteran had knee impairments, among other impairments, that caused him to be disabled.  Records from the SSA have not been obtained, nor associated with the claims file.  In addition, there are VA clinical records that have not been associated with the claims file.  As such, a remand is necessary to obtain those records, and to obtain further clarification regarding any prior diagnosis of Osgood-Schlatter disease.

Gastrointestinal Disability

With regards to the gastrointestinal examination, the examiner noted the Veteran's history in service of gastroenteritis, and that the Veteran's colonoscopy in 2009 was normal.  The examiner also noted that the Veteran did not currently exhibit symptoms of any gastrointestinal disability.  The examiner concluded that the Veteran's gastroenteritis had resolved, and that he was on medication for duodenitis, which was claimed as a gastrointestinal condition.  No clear nexus opinion was provided.  As such, a remand is necessary to obtain an addendum opinion.

During the November 2016 Board hearing, the Veteran also testified that his gastrointestinal symptoms started during his service at Camp Lejeune, in North Carolina.  Recent developments in the law provide for a presumption of service connection for certain specific disabilities based on exposure to contaminants present in the water supply at Camp Lejeune.  See 38 C.F.R. § 3.307 (a)(7); see also VA Adjudication Manual, M21-1, part IV.ii.2.C.6(a).  To qualify for presumptive service connection under the regulation, the Veteran must have a diagnosis of a condition listed in 38 C.F.R. § 3.309(f), if manifest to a degree of 10 percent or more at any time after service, and service of at least 30 days at Camp Lejeune during the period from August 1, 1953 through December 31, 1987.  Id.  Service connection can also be granted on a direct basis for a disease not listed in 38 C.F.R. § 3.309(f), if there is evidence of a current disease or disability, evidence of exposure to contaminated water at Camp Lejeune, and a medical nexus between the two, supported by a sufficient scientific explanation.  Id.     

The Veteran does not have a current diagnosis of any of the diseases listed in 38 C.F.R. § 3.309(f), however he does allege that his gastrointestinal disability resulted from his service at Camp Lejeune.  See 38 C.F.R. § 3.309 (f); see also VA Adjudication Manual, M21-1, part IV, Subpart ii, Chapter 2, Section C, para. 6(c).  Thus, a remand is also necessary to determine whether the Veteran's gastrointestinal disability resulted from exposure to contaminated water at Camp Lejeune.

Low Back Disability

The Board also finds that additional development is necessary with regards to the Veteran's low back claim.  The Veteran underwent a VA examination in July 2015 for his low back disability, and a subsequent medical opinion was issued regarding the disability in August 2016.  This opinion includes pertinent findings related to the Veteran's claim.  The Board may not consider additional evidence not previously reviewed by the AOJ, unless a waiver of initial AOJ review is obtained from the Veteran.  Disabled American Veterans, et. al. v. Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003); 38 C.F.R. § 20.1304 (c).  The Veteran has not submitted a waiver of AOJ consideration of this opinion, and the AOJ has not issued a supplemental statement of the case (SSOC) which considers the new evidence.  While the Veteran did submit waivers of AOJ review of other evidence submitted, those waivers only apply to those specific pieces of evidence.  On remand, the AOJ should issue a new SSOC that considers the evidence received since the most recent May 2015 rating decision.

During the November 2016 Board hearing, the Veteran testified that during his service in Japan in 1985, while lifting steel forks, he was diagnosed with low back strain.  The Veteran then asserted that as a result of this service, his back strain progressed to arthritis and a pinched nerve disability which he currently takes medication for.  The July 2015 VA examination noted that the Veteran had some signs or symptoms of radiculopathy, which included mild intermittent pain in the right lower extremity, however no significant neurological abnormalities were noted.  Since the Veteran reported his pinched nerve symptoms after the last VA opinion was issued, an addendum opinion is needed to address the Veteran's contention.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder all VA and private medical records that have not yet been associated with the file.

2.  Request from SSA records of any decisions awarding benefits, as well as the medical records underlying those decisions.  The AOJ should document all attempts to obtain these records, and all records and responses received.  If such records do not exist or are unavailable, a notation reflecting this should be included in the file.

3.  Develop and adjudicate the Veteran's claim of gastrointestinal disability due to exposure to contaminants at Camp Lejeune pursuant to M21-1 Part IV.ii.1.I.7.c.

4.  Forward the claims folder to an examiner (other than the examiner who performed the November 2010 VA examinations) and obtain medical opinions to determine the etiology of the Veteran's right knee and low back disabilities.  The need for examination of the Veteran is left to the discretion of the examiner.  

After reviewing the claims folder, the examiner is asked to opine on the following questions: 

a) Is it at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's current low back disability had its onset in service or is related to his service, to include heavy lifting duties during military service.  The examiner should also determine whether the Veteran has any neurological disabilities related to his low back disability, to include a pinched nerve, and if the Veteran does have a neurological disability, the examiner should determine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's neurological disability had its onset in service or is related to service.

b) Is it at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran has a current right knee disability, and if so, is it at least as likely as not that such a disability had its onset in service or is related to his service.  In rendering this opinion, the examiner should also consider the Veteran's prior diagnosis of chondromalacia patella, which is noted in SSA records, and any other diagnoses of a right knee disability found in the Veteran's records.

The examiner is asked to include an explanation of rationale for all opinions offered, with citation to supporting factual data, as indicated.  The explanation of rationale must reflect consideration of the Veteran's testimony during his November 2016 hearing which the Board finds to be credible.  

The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion. If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

4.  Following the development directed above, readjudicate the Veteran's claims.  If the claims remain denied, issue a Supplemental Statement of the Case (SSOC) addressing the issues.  The Veteran and his representative should be given an opportunity to respond, before the case is returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


